DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/14/2022 has been entered.  Claims 1-20 remain pending.  Claims 21-23 have been added.
	The previous objection to the abstract is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 16 and 18-20 under 35 USC 103 as being unpatentable over McKeen (US 2005/0229992 A1) in view of Taira (US 6,774,196 B1) and claim 17 under 35 USC 103 as being unpatentable over McKeen et al. (US 2005/0229992 A1) in view of Taira et al. (US 6,774,196 B1) as applied to claim 16, and further in view of Nishio (US 6,269,871 B1) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen (US 2005/0229992 A1) in view of Burch (WO 2013/081920 A1).
Regarding claims 16 and 22-23, McKeen discloses a preformed film in the shape of a tubular liner (inner pipe) with the outer diameter of the tube being greater than the interior diameter of the pipe to be lined.  The initial outer diameter of the tubular liner is about 10 to 15% greater than the inner diameter of the pipe.  The tubular liner (inner pipe) is applied to the interior surface of the pipe by gripping one end of the liner, pulling the liner into the oil pipe mechanically reducing the outer diameter (providing a pipe comprising at least one layer of the liner and deforming the pipe), releasing the liner and allowing the liner to expand into tight engagement with a primer (or barrier layer, if present) of the interior surface of the pipe [0045].  The oil conveying pipe may be used as a succession of such pipes in an oil transportation pipeline or a down-hole oil well pipeline [0009].  McKeen discloses the fluoropolymer used as the preformed film includes copolymers of tetrafluoroethylene (TFE) with a melting temperature no greater than 315°C, and including copolymers such as PFA (TFE/PAVE (per(fluoroalkyl vinyl) ether)).  The melt flow rate is of about 1-100 g/10 min as measured according to ASTM D1238 [0017].  The pipes are round, and therefore the pipe and liner would be coaxial.  
	However, McKeen does not disclose the at least one layer in the pipe is a tetrafluoroethylene copolymer comprising from 0.8% to 2.5 wt% of recurring units derived from at least one perfluorinated alkyl vinyl ether having formula (I), wherein the TFE copolymer has a melt flow index comprised between 0.5 and 6.0 g/10 min, as measured according to ASTM D1238 at 372°C under a load of 5 kg.  Burch teaches a TFE/PAVE copolymer containing about 1-15 wt% PAVE which overlaps the claimed range.  Therefore, the balance is TFE (about 85-99 wt%) which overlaps the claimed range  PAVE includes perfluoro(propyl vinyl ether) or perfluoro(butyl vinyl ether) (P5/L16-P6/L12).  Burch teaches the melt flow rate according to ASTM D-3307 is at least 0.1 g/10min, no greater than 7 g/10min, wherein the temperature of the copolymer melt in the plastometer is 372°C under a load of 5 kg (P5/L3-12). Since the temperature and load is the same, it is expected the melt flow rate or index is substantially similar.  The articles made the copolymers include a tubing that can be a pipe and can include linings (P7/L21-31).  McKeen and Burch are analogous art concerned with similar technical difficulty, namely melt-fabricable TFE/PAVE copolymer which may be used for pipes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymer composition per the teachings of McKeen with polymer per the teachings of Burch, and the motivation to do so would have been as Burch suggests the TFE/PAVE copolymer has the melt flowability desired for melt fabrication and a significant increase in melting temperature (P3/L8-14).  
	Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 18, McKeen discloses the pipes are used in oil transportation pipeline or a down-hole oil well pipeline [0009].  
	Regarding claim 19, McKeen discloses down-hole oil well pipeline [0009].  It would be expected the pipeline system is configured to extend into a well in drilling operations.
	Regarding claim 20, McKeen discloses the initial outer diameter of the tubular liner is about 10 to 15% greater than the inner diameter of the pipe.  The tubular liner (inner pipe) is applied to the interior surface of the pipe by gripping one end of the liner, pulling the liner into the oil pipe mechanically reducing the outer diameter (providing a pipe comprising at least one layer of the liner and deforming the pipe), releasing the liner and allowing the liner to expand into tight engagement with a primer (or barrier layer, if present) of the interior surface of the pipe [0045].  
	Regarding claim 21,  Burch teaches the second melting temperature, Tm2 after heat aging is at least 312°C or at least 316°C (P6/L3-12). Burch teaches with decreasing amount of PPVE the second melting point, Tm2 increases as shown in Table 1.  Furthermore, the first melting temperature is from 308-310°C and preferably no greater than 310°C (P5/L16-P6/L12).  With decreasing amount of PAVE, it would be expected the second melting temperature of the copolymer would increase within the claimed range.  It would have been obvious to one of ordinary skill in the art after the pipe is made to heat age as per the teachings of Burch to have the melt flowability desired for melt fabrication and a signification increase in the melting temperature (P3/L8-14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McKeen (US 2005/0229992 A1) in view of Burch (WO 2013/081920 A1) as applied to claim 16 above, and further in view of Nishio (US 6,269,871 B1).  
Regarding claim 17, McKeen discloses a pipeline as shown above in claim 16.  McKeen is concerned with vessels or pipes that store or convey chemicals [0001].
	However, McKeen does not disclose the pipeline system is configured to form one or more heat exchangers.  Nishio discloses the resin tube or pipe used in the heat exchanger may be made from PFA (perfluoro-alkoxyfluoro plastics) (C7/L9-24).  Nishio teaches a heat exchanger is employed for exchanging heat between two fluids, wherein one of the fluids may be strong acidic or a strong alkaline fluid or corrosive fluid (C1/L7-15).  McKeen and Nishio are analogous art concerned with similar technical difficulty, namely pipes or tubes which convey chemicals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the material used for the pipes per the teachings of McKeen in the heat exchanger per the teachings of Nishio, and the motivation to do so would have been as Nishio suggests such fluororesins are suitable for pipes conveying corrosive, acidic or alkaline fluids (C1/L7-15).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered and are substantially persuasive.  The following comment(s) apply:
A) Applicant’s argument that the fluoropolymer taught by McKeen include a broad assortment of polymers (page 9).  McKeen does not limit the fluoropolymers.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  Furthermore, Burch limits the fluoropolymer being TFE/PAVE as shown above.
B) Applicant’s arguments, see page 13, filed 06/14/2022, with respect to the nonstatutory double patenting rejection of claims 16-20  have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 16-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, McKeen discloses the fluoropolymer used as the preformed film includes copolymers of tetrafluoroethylene (TFE) with a melting temperature no greater than 315°C, and including copolymers such as PFA (TFE/PAVE) [0017].
	Burch teaches the second melting temperature, Tm2 after heat aging is at least 312°C or at least 316°C (P6/L3-12). Burch teaches with decreasing amount of PPVE the second melting point, Tm2 increases as shown in Table 1.  Furthermore, the first melting temperature is from 308-310°C and preferably no greater than 310°C which is less than the claimed range (P5/L16-P6/L12).  With decreasing amount of PAVE, it would be expected the second melting temperature of the copolymer would be outside the range as per the teachings of McKeen.  Since the second melting temperature, Tm2, would be expected to be outside the range as per the teachings of McKeen, one of ordinary skill in the art before the effective filing date of the invention would not use the copolymers of Burch with claimed melting point as recited in claim 21 for the copolymer per the teachings of McKeen.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 2003/0069343 A1) teaches melt-processable poly(tetrafluoroethylene) polymers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767